Citation Nr: 1520469	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-17 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement service connection for multiple sclerosis (MS).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel







INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The claims file is under the jurisdiction of the New York, New York VA RO.  


FINDING OF FACT

The Veteran's MS was not manifest during service or within 7 years of separation, and is not attributable to or related to active military service.


CONCLUSION OF LAW

Criteria for service connection MS have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA and available private treatment records have been obtained. 

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In this case, the Veteran indicated in his VA Form 21-526 (Veteran's Application for Compensation and/or Pension) that his MS began in June 1983.  He has not claimed a continuity of symptomatology since service.  As such, the Veteran's lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  Likewise, while a private medical opinion suggested that the Veteran's MS began in 1970, the Board finds that such an unsubstantiated statement is not entitled to any weight and therefore it too does not trigger the need for an examination.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Service Connection

The Veteran submitted a claim seeking service connection for MS in October 2009.  On his VA Form 21-526 the Veteran indicated that his MS began in June 1983.  The claim was denied in a May 2010 rating decision which the Veteran appealed.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection may also be established for multiple sclerosis on a presumptive basis, if it manifests to a 10 percent disability level within seven years after separation from service.  38 U.S.C.A. §§ 1112, 1133, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) (2014).  

A review of the service treatment records does not reflect any complaints, findings, or treatment for MS or any symptoms related to MS.  Neurologic evaluation was normal at the Veteran's February 1968 separation examination and the Veteran denied headaches, eye trouble, and paralysis on a report of medical history prepared in conjunction with the separation examination.  Essentially, he was fully healthy at separation.  There has been no suggestion that the Veteran's MS began during active duty.  Rather the entirety of the appeal hinges on the ability to show that the Veteran's MS began within seven years of his separation from service.

Following service, no medical evidence is of record for more than a decade.  That is, no medical evidence is of record from any time during the seven year presumptive period for MS.

Private treatment records from Crystal Run Healthcare include a medical systems center summary dated in January 1981.  At that time, the Veteran was noted to have a history of blurring, haziness, or clouding of the vision which began two to four years prior and headaches or pains in the head for the past "36+ months" for which the Veteran had seen a physician.  It was noted that the Veteran's hands never trembled enough to bother him and no significant observations were noted by a nurse.  An entry dated in September 2005 reflects that the Veteran denied headaches at that time.  An entry dated in November 2006 reflects that the Veteran's first symptom of MS was in the 1980s when he went blind in the right eye.  Later in the 1980s he had numbness in his left abdomen and leg.  In 1997, he was having trouble walking due to imbalance and limited range of motion.  Magnetic resonance imaging (MRI) of the brain was obtained at that time which confirmed the diagnosis of MS.
 
A June 1983 statement from M. Behrens, M.D., reflects that the Veteran was seen for failing vision in his left eye with symptoms strongly suggestive of optic neuritis.  Dr. Behrens noted that sinusitis was unlikely to be at fault but that was the main alternative to a demyelinating optic neuritis which might explain mild optic neuropathy in the right eye.  In a March 2010 statement, Dr. Behrens indicated that he treated the Veteran for left fourth nerve paresis in June 1983 which persisted with the development of rapidly progressive loss of vision in the left eye, associated pain on movement, and tenderness suggestive of optic neuritis.  Optic neuritis of the left eye recurred in 1990 and the Veteran subsequently underwent an MRI indicative of multiple small white matter lesions consistent with demyelinating plaques of multiple sclerosis.  

VA treatment records dated in March 2003 reflect that the Veteran presented with a presumptive diagnosis of MS.  The examining neurologist noted that there were no outside records available.  He indicated that there was a note which stated that the Veteran underwent an MRI of the brain in 1997 which was read as the Veteran having demyelinating lesions consistent with MS.  The Veteran was advised to bring in all outside medical records and the brain MRI.  

Private treatment records from R. Cavaliere, M.D., dated in June 2008 reflect that the Veteran was diagnosed with MS at the end of the 1990s but his symptoms began in the 1980s when he was treated for visual loss of the right eye and numbness of the left side of the abdomen and leg.  

In a May 2012 statement, I. Carrano, M.D., indicated that the Veteran had MS which had progressed significantly with weakness, inability to ambulate safely, a decline in memory, significant fatigue, and urinary retention as a result of MS.  In a statement dated in March 2013, Dr. Carrano indicated that the Veteran had symptoms of MS including headaches and fatigue starting in 1970.  Dr. Carrano noted that the Veteran was subsequently diagnosed with and treated for optic neuritis in 1983.  A 1997 MRI of the brain showed the typical sclerotic plaques and he was officially diagnosed with MS.  Dr. Carrano reported that the Veteran's MS was progressive in nature and was affecting his memory, concentration, and ability to ambulate.    

The Board finds that the competent evidence does not show a relationship between the Veteran's MS and his period of active military service.

The Board acknowledges the statement from Dr. Carrano which suggests that the Veteran had headaches and fatigue in 1970 which were early symptoms of MS.  However, no medical records or treatment for fatigue or headaches were included with the statement.  That is, Dr. Carrano provided no explanation as to how he arrived at the conclusion that the Veteran experienced headaches and fatigue in 1970.  He also failed to explain why headaches or fatigue would be diagnostic of MS, particularly in light of the fact that it was not actually diagnosed for more than a decade after 1970.  

While Dr. Carrano is a medical professional, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  Moreover, a bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Dr. Carrano acknowledged that the Veteran's memory was problematic, and it is assumed that the Veteran's statements would have been the source of the report that he began having headaches in 1970, as there is no medical evidence in the claims file to substantiate such an assertion.  Moreover, the evidence of record is actually against such a conclusion, as medical records dated in 1981 reflect that the Veteran reported having experienced a "36+ month" history of headaches.  However, even accepting this as fact would indicate that headaches began sometime around 1977 or 1978.  The seven year presumptive period in this case ended in October 1975.  Even assuming that the Veteran's reported headaches and fatigue were early manifestations of MS, the symptoms did not arise during the presumptive seven year period after the Veteran's separation from service in October 1968.  The Board acknowledges that the record noted a 36+ month history, but to place the onset of the headaches into the presumptive period would have required the 36+ would have to have meant 72+ months, which is simply not a conceivable way such would have been written. 

Additionally, aside from the March 2013 statement from Dr. Carrano, all of the objective medical evidence of record reflects that the Veteran's symptoms of MS began in 1983 when he started having trouble with the vision in his left eye.  Consequently, the evidence in this case does not establish that the Veteran's MS began during service or during the seven year presumptive period after service.  

The Board acknowledges the Veteran's belief that his MS is related to his military service.  However, while he, as a lay person, is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion such as determining the etiology of his MS.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus in this case.

The Board would like to express that it is extremely sympathetic toward the Veteran's claim and is deeply appreciative of his military service.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

As described, the criteria for service connection have not been met, and the Veteran's claim for service connection for MS is denied.




ORDER

Service connection for multiple sclerosis is denied.  

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


